Citation Nr: 0704149	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the bilateral feet and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1954 to 
May 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA's duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where 
VA treatment records are material to the issue on appeal and 
are not in the claims file, a remand is necessary because VA 
is deemed to have constructive knowledge).

Several times throughout the claims process, including in a 
December 2000 lay statement, the veteran stated that he was 
treated at the Ann Arbor VA Medical Center (VAMC) in 1956 for 
residuals of cold injury of his bilateral legs and feet.  In 
January 2003, the RO stated that a rating decision was 
deferred, in part, pending a request to, and response from, 
the Ann Arbor VAMC for medical records from 1956 to 1958.  
The RO also noted that if such records could not be located, 
a response to that effect should be provided in the claims 
file.  There is no evidence of file that the RO contacted the 
Ann Arbor VAMC or any indication of a response.  This appeal 
must therefore be remanded to attempt to obtain these 
records.  Bell, 2 Vet. App. at 613.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the Ann Arbor VAMC 
and obtain and associate with the claims 
file all treatment records pertaining to 
the veteran's residuals of a cold injury 
to the bilateral feet and legs, to include 
records from 1956.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


